Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 7-12 and 14-21 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/25/2021, has been entered.
 Applicants’ arguments, filed on 01/25/2021, have been fully considered.  Rejections and/or objections not reiterated from previous Office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set of rejections and/or objections presently being applied to the instant application. Claims 7-11 and 14-21 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected species. Therefore, claims 1 and 12 are subject of the Office action below.








Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 12 depends from claim 1 and is therefore, also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for the reasons set forth below.
Claim 1 is indefinite for reciting the limitation “a defective KMT2D gene that results in a defect in histone methylation”, because one of the ordinary skill in the art cannot reasonably determine the meets and bounds of the recited limitation in claim 1. 
An alternative name for KMT2D is MLL2 (see instant specification, page 50, line 25 and page 51, line 1). A defective MLL2 gene encompasses a plethora of defective MLL2 genes. De novo mutations in MLL2 are seen in Kabuki syndrome (KS). For example, Miyake et al (Am J Med Genet, 2013, Part A 161A, 2234-2243), discloses that 50 pathogenic MLL2 mutations were found in 80 patients with KS. Please see Table I on page 2238.
However, there is no defined system laid out in the specification in which one of the ordinary skill in the art can reasonably determine a pathogenic MLL2 mutation (a defective MLL2 gene), that would result in a defect in histone methylation. The artisan of the ordinary skill cannot tell from the specification, a defective MLL2 gene that would result in a defect in histone methylation, from a defective MLL2 gene that would not result in a defect in histone methylation.   The specification does not provide a standard for ascertaining the requisite degree. Accordingly, 
This lack of clarity makes it impossible to ascertain with reasonable precision when that claim is infringed and when it is not. Lacking such clarity, the skilled artisan would not be reasonably apprised of the metes and bounds of the subject matter for which Applicants seek patent protection. Rather, a subjective interpretation of the claimed language would be required. However, as such is deemed inconsistent with the tenor and express language of 35 U.S.C. § 112, second paragraph, the claims are deemed properly rejected. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Rangasamy (Neurotherapeutics, 2013, 10, 742-756, cited in the previous Office action) in view of Huang (Molecular Pharmacology, 2011, 79, 197-206, cited in the previous Office action).
Claim Interpretation
Independent claim 1 is directed to a method of treating KS characterized by a defective KMT2D gene, in a postnatal human subject comprising administering a therapeutically effective amount of (S)-N-hydroxy-4-(3-methyl-2-phenylbutanamido)benzamide (AR-42), to the subject.
Regarding the term “treating”, the specification at page 32, lines 24-29 states:
 “As used herein, the terms "treat," treating," "treatment," and the like, are meant to decrease, suppress, attenuate, diminish, arrest, the underlying cause of a disease, disorder, or condition, or to stabilize the development or progression of a disease, disorder, condition, and/or symptoms associated therewith. The terms "treat," "treating," "treatment," and the like, as used herein can refer to curative therapy, prophylactic therapy, and preventative therapy”.

Accordingly, any improvement in the clinical manifestations of KS, is included in the interpretation of “treating”.
The term “a therapeutically effective amount” recited in claim 1, is not defined by the claim or the instant specification to any to a specific embodiment, e.g., a specific dosage or a specific dosage range, for AR-42. The specification at page 38, lines 24-26 states: “The term "effective amount," as in "a therapeutically effective amount," of a therapeutic agent refers to the amount of the agent necessary to elicit the desired biological response”. Accordingly, for the purpose of examination, any amount of AR-42 that is employed to generate the desired therapeutic outcome, is included in the interpretation of “an effective amount”.
Regarding claim 1, Rangasamy discloses that epigenetic modifications have been reported to play significant roles in the pathogenesis of neurodevelopmental disorders such as KS (see title of the article and abstract). Specifically, Rangasamy discloses that: i) defect in MLL2 gene, a methyltransferase that methylates histone H3 (HEK4), has been reported as the underlying causative factor in KS; ii) promotion of HE3K4 methylation has been reported as a therapeutic approach; and iii) histone deacetylase inhibitors (HDACis) have been shown to up-regulate H3K4 methylation. Similar to the Applicants (see instant specification, pages 2-8, 17, 22, 24, 50-58 and figures 1-29), Rangasamy discloses cognitive and motor deficits among the clinical manifestations of KS.  Please see pages 749-751 and Table 1 at page 751. 
Rangasamy discloses that MLL2 is also known as KMT2D (see page 749, 2nd ¶ on right column). Rangasamy discloses, wherein the KS subject is postnatal human subject (see page 749 under the title “Kabuki Syndrome” and cited reference# 131 therein).
Accordingly, at the time the instant invention was filed, an artisan of the ordinary skill would have considered administering a HDACi to a postnatal human subject suffering from a KS characterized by a defective KMT2D gene, for the purpose of up-regulating H3K4 methylation as a therapeutic approach. The skilled artisan would have had a reasonable expectation that the administration of the HDACi, would treat the cognitive and motor deficits in the KS subject.
Although Rangasamy is not explicit in teaching AR-42 as a HDACi, at the time the instant was filed, AR-42 is well-known in the art as a HDACi. For example, Huang discloses AR-42 as a HDACi. Similar to Rangasamy, Huang discloses the utility of AR-42 in the up-regulation of H3K4 methylation. Please see title of the article and abstract. 
At the time the instant invention was filed, one of the ordinary skill in the art would have found it obvious to modify Rangasamy with Huang in order to arrive at a method of administering a HDACi such as AR-42 to a postnatal human subject suffering from a KS characterized by a defective KMT2D gene, for the purpose of up-regulating H3K4 methylation as a therapeutic approach. The skilled artisan would have had a reasonable expectation that the administration of AR-42 to KS subject, would treat the KS in the subject. 
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
Regarding claim 1, the recited intended outcomes of the administration of AR-42 resulting in: i) restoring balance between open and closed chromatin states at one or more target genes; and ii) crossing the blood brain barrier, are not given any patentable weight because the clauses are simply expressing the intended result of a process positively recited. Please see Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003).  Since to Rangasamy and Huang combine to disclose administering AR-42 to a postnatal human subject suffering from a KS characterized by a defective KMT2D gene (see discussions above), the method of Rangasamy and Huang must necessarily produce the same outcomes of recited in claim 1, because each of he recited outcome is a natural process that flows from the subject and the administered AR-42.
Therefore, claim 1 is necessarily obvious over Rangasamy and Huang.
Regarding claim 12, Rangasamy discloses a histone demethylase (see page 749, 2nd ¶ on right column).
MPEP 2143(e) states: The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. 
A reference is good not only for what it teaches by the direct anticipation but also for what one of ordinary skill might reasonably infer from the teachings.  In re Opprecht 12 USPQ2d 1235, 1236 (Fed. Cir. 1989); In re Bode 193 USPQ 12 (CCPA 1976).  A reference is not limited to working examples.  In re Fracalossi 215 USPQ 569 (CCPA 1982).  
            In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).alter  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus the claims fail to patentably distinguish over the state of the art as represented by the cited references. 
Therefore, the invention as a whole was prima facie obvious at the time of the filing. 
Response to the Applicants’ Arguments/Remarks and Declaration
Applicants argue alleging that a person of the ordinary skill in the art would not have been motivated to modify or combine the cited references with a reasonable expectation of success. Please see page 5 of Remarks filed on 01/25/2021.
Applicants’ arguments have been fully considered but they are not found to be persuasive.
In response to the Applicants’ arguments that there is no suggestion or motivation for an artisan of the ordinary skill, to combine the cited references in order to arrive the instant invention (e.g., claim 1), the Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, as set forth in the rejection above and in the previous Office action: 
i) Rangasamy provides guidelines for: a) the up-regulation of H3K4 methylation as a therapeutic approach for treating KS ; and b) using HDACi in the up-regulation of H3K4 methylation and as a novel target for cognitive enhancement in disease states characterized by cognitive function deficit (e.g., KS). Please see discussions above.
ii) Huang discloses the utility of AR-42 as a HDACi and in the up-regulation of H3K4 methylation. Please see discussions above.
This would form sufficient motivation for an artisan of the ordinary skill to modify Rangasamy with Huang in order to arrive at method of administering a HDACi such as AR-42 to subject suffering from a KS characterized by a defective KMT2D gene, for the purpose of treating KS in the subject. The skilled artisan would have had a reasonable expectation that the administration of a HDACi (e.g., AR-42) to a subject suffering from KS, would treat KS in the subject. 
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
Applicants allege that the instant claims are non-obvious over the cited reference because the Applicants have unexpectedly and surprisingly discovered that the administration of a HDACi (AR-42), to a mouse model of KS was found to alter postnatal memory deficits in the KS model. Applicants cite the declaration of Dr. Lindsley, in support of the Applicants’ allegation. Please see page 5 of Remarks filed on 01/25/2021.
The declaration of Dr. Lindsley states that: 1) KS pathology is linked to H3K4 methylation defects; 2) delivery sufficient drug across the blood-brain barrier (BBB), is not easy to achieve; and 3) postnatal reverse of neurodevelopmental defects and recovery of memory function in a genetic disease is very uncommon. Please see declaration of Dr. Lindsley at ¶s 3-5.
Applicants’ arguments and the declaration of Dr. Lindsley have been fully considered but they are not found to be persuasive.
Regarding the advantageous results alleged by the Applicants for rebutting the obviousness of claimed invention, please note that advantageous results alone are not sufficient for overcoming an obviousness. The results must be unexpected. For the establishment of unexpected results, a few notable principles are well settled. It is Applicants’ burden to explain any proffered data and establish how any results therein should be taken to be unexpected and significant. See MPEP 716.02 (b). The claims must be commensurate in the scope with any evidence of unexpected results. See MPEP 716.02 (d). Further, A DECLARATION UNDER 37 CFR 1.132 must compare the claimed subject matter with the closest prior art in order to be effective to rebut a prima facie case if obviousness. See, MPEP 716.02 (e). 
In instant case, the alleged advantageous results are not unexpected, rather would have been reasonably expected for the following reasons. 
At the time the instant invention was filed:
1) HDACs have been known as novel targets for cognitive enhancement in disease states characterized by cognitive function deficit (e.g., KS, see discussions above); and
2) The utility of AR-42 as a HDACi, was known in the art (see discussions above).
Furthermore, Rangasamy provides guidelines for: a) the up-regulation of H3K4 methylation as a therapeutic approach for treating KS; and b) using HDACi in the up-regulation of H3K4 methylation and as a novel target for cognitive enhancement in disease states characterized by cognitive function deficit (e.g., KS). Please see discussions above.
Therefore, it would not have been unexpected and surprising observation that the administration of a HDACi such as AR-42, is found to improve cognitive function in a disease state (e.g., KS), characterized by cognitive function deficit. This is because Applicants’ definition of “treating KS” encompasses treating KS symptoms such as cognitive deficit (see discussions above).
Applicants’ and the declarant’s arguments on the grounds of what appears to be the Applicants’ and the declarant’s arguments position alleging that an artisan of the ordinary skill would not have had a reasonable expectation that administration of AR-42 would: a) cross the blood brain barrier; and b) postnatally rescue a specific KS disease phenotype (see page 5 of Remarks filed and the declaration of Dr. Lindsley at ¶s 3-5). 
Applicants’ arguments have been fully considered but they are not found to be persuasive.
This is because the outcomes of the AR-42: a) crossing the blood brain barrier; and b) postnatally rescuing a specific KS disease phenotype, are not given any patentable weight because the clauses are simply expressing the intended result of a process positively recited. Please see Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003).  Since to Rangasamy and Huang combine to disclose administering AR-42 to a postnatal human subject suffering from a KS characterized by a defective KMT2D gene (see discussions above), the method of Rangasamy and Huang must necessarily produce the same outcomes of recited in claim 1, because each of he recited outcome is a natural process that flows from the subject and the administered AR-42.
For the reasons above, and those made of record in the previous Office action, the rejections are maintained.
Conclusions
No claim is allowable.
If Applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicants should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should the Applicants present new claims, Applicants should clearly identify where support can be found in the disclosure.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM D BORI whose telephone number is (571)270-7020.  The examiner can normally be reached on Monday through Friday 8:00AM-5:00PM(EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY S LUNDGREN can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IBRAHIM D BORI/				
Examiner, Art Unit 1629   

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629